Per curiam.
The findings and recommendation of disbarment of the State Disciplinary Board of the State Bar of Georgia having been filed with this court on April 18,1978, along with the entire record, and respondent having failed to file exceptions to such findings and recommendation within twenty days thereafter as provided in Rule 4-219 in Chapter 2, Part IV, Rules and Regulations for the *396Organization and Government of the State Bar of Georgia, 238 Ga. 739, 844; and
Decided June 9, 1978.
Garvis Sams, for State Disciplinary Board.
Harry A. Ellis, Jr., pro se.
It appearing without dispute that respondent intentionally failed to notify a client that settlement funds due the client had been received by respondent, intentionally failed to promptly deliver to the client his rightful share of those funds, and intentionally misrepresented to the client that respondent would notify the client when the settlement funds were received when in fact respondent had already received the settlement funds,
It is ordered that Harry A. Ellis, Jr., is disbarred from the practice of law in the State of Georgia for violations of Standards 4 (two counts), 61 and 63 in Rule 4-102 in Part IV of the Rules of the State Bar of Georgia.

It is so ordered.


All the Justices concur.